                                     Case 3:19-cv-00569-H-NLS Document 1 Filed 03/28/19 PageID.1 Page 1 of 13




                                1 KAZEROUNI LAW GROUP, APC
                                    Abbas Kazerounian, Esq. (SBN: 249203)
                                2 ak@kazlg.com
                                3 Jason A. Ibey, Esq. (SBN: 284607)
                                    jason@kazlg.com
                                4 Nicholas R. Barthel, Esq. (SBN: 319105)

                                5 nicholas@kazlg.com
                                    245 Fischer Avenue, Unit D1
                                6 Costa Mesa, CA 92626

                                7 Telephone: (800) 400-6808
                                    Facsimile: (800) 520-5523
                                8

                                9 [Additional Counsel On Signature Page]

                               10 Attorneys for Plaintiff,

                               11 Katherine Martinez
KAZEROUNI LAW GROUP, APC




                               12                       UNITED STATES DISTRICT COURT
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13                     SOUTHERN DISTRICT OF CALIFORNIA
                               14   KATHERINE MARTINEZ,                     Case No.: '19CV0569 H       NLS
                                    Individually and On Behalf of All
                               15                                           CLASS ACTION
                                    Others Similarly Situated,
                               16
                                                 Plaintiff,                 COMPLAINT FOR
                               17                                           INJUNCTIVE RELIEF AND
                                                          v.                DAMAGES FOR VIOLATIONS OF:
                               18

                               19   RITE AID CORPORATION,
                                                                              I.    CAL. BUS. & PROF. CODE
                               20                                                   § 17200, ET SEQ.;
                                                Defendant.
                               21                                             II.   CONVERSION
                               22
                                                                            JURY TRIAL DEMANDED
                               23

                               24

                               25
                               26
                               27

                               28 Case #                                                  Martinez v. Rite Aid Corporation
                                                                CLASS ACTION COMPLAINT
                                       Case 3:19-cv-00569-H-NLS Document 1 Filed 03/28/19 PageID.2 Page 2 of 13




                                1                                       INTRODUCTION
                                2 1.     The plaintiff KATHERIN MARTINEZ (“Plaintiff” or “Ms. Martinez”) brings
                                3        this action, on behalf of herself and other similarly situated in California, to
                                4        challenge the actions of RITE AID CORPORATION (“Rite Aid”) with regard
                                5        to Defendant’s failure to comply with several California statutes designed to
                                6        protect the consuming public, and to obtain an injunction to stop such
                                7        continuing violations.
                                8 2.     Specifically, this case involves Rite Aid’s exploitation of consumers, especially
                                9        senior citizens, through its utilization of a misleading opt-in method. This has
                               10        allowed Rite Aid to take recurring donations from consumers, despite the
                               11        consumer never providing knowing consent to the donations.
KAZEROUNI LAW GROUP, APC




                               12 3.     Rite Aid has run this campaign for years despite receiving volumes of
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13        complaints from consumers. These complaints specifically notified Rite Aid of
                               14        the misleading nature of its opt-in method and that this is causing funds to be
                               15        taken from consumers without their consent.
                               16 4.     Plaintiff makes these allegations on information and belief, with the exception
                               17        of those allegations that pertain to a plaintiff, or to a plaintiff’s counsel, which
                               18        Plaintiff alleges on personal knowledge.
                               19 5.     While many violations are described below with specificity, this Complaint
                               20        alleges violations of the statute cited in its entirety.
                               21 6.     Unless otherwise stated, all the conduct engaged in by Defendant took place in
                               22        California.
                               23 7.     Any violation by Defendant was knowing, willful, and intentional, and not in
                               24        good faith.
                               25 8.     Unless otherwise indicated, the use of Defendant’s name in this Complaint
                               26        includes all agents, employees, officers, members, directors, heirs, successors,
                               27

                               28
                                    Case #                                  1 of 12                 Martinez v. Rite Aid Corporation
                                                                   CLASS ACTION COMPLAINT
                                       Case 3:19-cv-00569-H-NLS Document 1 Filed 03/28/19 PageID.3 Page 3 of 13




                                1        assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
                                2        the defendants named.
                                3                                          PARTIES
                                4 9.     Plaintiff is a natural person who resides in the City of San Diego, County of San
                                5        Diego, State of California.
                                6 10. Ms. Martinez is a senior citizen as defined by Cal. Civ. Code § 1761(f).

                                7 11. Plaintiff is informed and believes, and thereon alleges, that Rite Aid is, and at

                                8        all times mentioned herein was, a corporation whose state of incorporation is
                                9        Delaware and principal place of business is in Camp Hill, Pennsylvania.
                               10 12. Plaintiff alleges that at all times relevant herein Defendant conducted business

                               11        in the State of California and in the County of San Diego.
KAZEROUNI LAW GROUP, APC




                               12                                    JURISDICTION AND VENUE
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13 13. Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff, a citizen

                               14        of California, seeks damages for unlawfully obtained monies, which has been
                               15        automatically withdrawn from hundreds of thousands of individuals transaction
                               16        over a four year period, which, when aggregated among a proposed Class
                               17        numbering in the several hundred thousand, exceeds the $5,000,000 threshold
                               18        for federal court jurisdiction. Additionally, the action is against Defendant, a
                               19        citizen of Georgia. Therefore, the elements of the Class Action Fairness Act of
                               20        2005 (“CAFA”) are met, and this Court has jurisdiction.
                               21 14. As Defendant conducts business within the State of California and within the

                               22        County of San Diego, personal jurisdiction is established.
                               23 15. Venue is proper in the United States District Court for the Southern District of

                               24        California pursuant to 28 U.S.C. §§ 1391(b) because Defendants, at all times
                               25        herein mentioned, was doing business in the County of San Diego, State of
                               26        California. Further, venue is proper in this district because Plaintiff has resided
                               27

                               28
                                    Case #                                 2 of 12                Martinez v. Rite Aid Corporation
                                                                  CLASS ACTION COMPLAINT
                                      Case 3:19-cv-00569-H-NLS Document 1 Filed 03/28/19 PageID.4 Page 4 of 13




                                1        in this district at all times herein mentioned and a substantial part of the events
                                2        giving rise to the claim occurred in this judicial district.
                                3                            GENERAL FACTUAL ALLEGATIONS
                                4 16. Sometime before December 2018, Ms. Martinez went to a Rite Aid location in

                                5        San Diego, California to purchase an item for personal or household use.
                                6 17. Sometime during the checkout process, Ms. Martinez was opted into the Rite

                                7        Aid Foundation’s KidsCents program. As a consequence, Rite Aid rounds every
                                8        transaction associated with Ms. Martinez’s Wellness card to the whole dollar,
                                9        and retained the difference for the alleged purpose of donating the difference to
                               10        charity.
                               11 18. Upon information and belief, such practice will continue into perpetuity, or at
KAZEROUNI LAW GROUP, APC




                               12        least until Ms. Martinez has expressly opted out.
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13 19. However, at no time did Ms. Martinez knowingly consent to this program,

                               14        including on a continuing basis.
                               15 20. Between the few months of purchases for which Ms. Martinez has receipts, Rite
                               16        Aid took a total of $2.56 from Ms. Martinez without the knowledge or consent
                               17        of Ms. Martinez.
                               18 21. Rite Aid has initiated the donation program that collects consumer’s change,

                               19        which it then redistributes to the community. However, upon information and
                               20        believe, before redistributing the funds, Rite Aid takes a percentage from the
                               21        total collected.
                               22 22. Rite Aid claims that it obtains consumers’ consent to opt into its KidsCents
                               23        program by providing a prompt on the pin pad. However, such prompt is
                               24        misleading, as at least one Rite Aid cashier has opined that, “I can tell you it’s
                               25        really easy to miss the ‘Kidcents’ donation prompt, and a lot of people will hit
                               26        the ‘always donate’ button without thinking, assuming it’s a one-time deal.
                               27        Also, they’ll sometimes think that it’s part of their credit card purchase.”
                               28
                                    Case #                                  3 of 12                Martinez v. Rite Aid Corporation
                                                                   CLASS ACTION COMPLAINT
                                      Case 3:19-cv-00569-H-NLS Document 1 Filed 03/28/19 PageID.5 Page 5 of 13




                                1 23. The manner in which these donations are set up is inherently misleading and

                                2        confusing to consumers, especially senior citizens, and has resulted in money
                                3        being taken from Plaintiff and similarly situated consumers in California to
                                4        which they did not consent, and did not realize was occurring.
                                5 24. Any quick review of online comments regarding his campaign by Rite Aid, it

                                6        is apparent that a majority of consumers are opted into the KidsCents program
                                7        without knowingly consenting to such program.
                                8 25. Upon information and belief, Rite Aid ties all donations for this program to the

                                9        use of a Wellness card. To use a Wellness card in a Rite Aid store, a customer
                               10        does not need the physical card, but can use the telephone number that is tied
                               11        to the Wellness card account.
KAZEROUNI LAW GROUP, APC




                               12 26. Consequently, any individual that has that telephone number can opt the card
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13        holder into this program. After the cardholder is opted in to the program, the
                               14        cardholder will continue to be charged anytime they use their Wellness card,
                               15        regardless of whether the consumer provided knowing consent.
                               16 27. Reasonable consumers, such as Ms. Martinez, believe that they did not opt into

                               17        the program through the pin pad at the Rite Aid stores.
                               18 28. Since 2014, consumers have been complaining to Rite Aid that the its method

                               19        of opt-in is misleading, and that there is nothing displayed in the store warning
                               20        the consumer of the program details. Often times consumers have directly told
                               21        Rite Aid that its method of collecting funds is an “underhanded way to get
                               22        people to contribute to a charity.”
                               23 29. One complaint even notifies Rite Aid that her elderly grandmother, who has

                               24        poor vision, was opted into this program despite never providing consent.
                               25 30. Many of these consumers are on tight budgets and cannot always afford to make
                               26        a donate.
                               27

                               28
                                    Case #                                 4 of 12              Martinez v. Rite Aid Corporation
                                                                  CLASS ACTION COMPLAINT
                                      Case 3:19-cv-00569-H-NLS Document 1 Filed 03/28/19 PageID.6 Page 6 of 13




                                1 31. Despite being put on notice that this method of contribution is misleading to

                                2        consumers, over the last five years Rite Aid has taken no steps to remedy the
                                3        problem, as its method of opting has remained the same over the last five years.
                                4 32. Senior citizens, such as Ms. Martinez, are especially susceptible to such

                                5        deceptive business practices.
                                6 33. As a result of the aforementioned conduct, Plaintiff and members of the Class

                                7        have suffered actual injury and economic loss.
                                8                                   CLASS ALLEGATIONS
                                9 34. Plaintiff brings this action on behalf of herself and on behalf of all others

                               10        similarly situated (the “Class”).
                               11 35. Plaintiff represents and is a member of the following Class, pursuant to Federal
KAZEROUNI LAW GROUP, APC




                               12        Rules of Civil Procedure 23(a) and (b)(3) and/or (b)(2):
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13
                                                 All natural persons within California who made a purchase
                               14                at Rite Aid and had the amount of their purchase/s rounded
                               15                up to the whole dollar after they were enrolled in the Rite
                                                 Aid Foundation’s KidsCents program, or similar program,
                               16                within four years prior to the filing of the Complaint in this
                               17                action.

                               18
                                    36. Plaintiff represents and is a member of the following Subclass:
                               19
                               20                All natural persons within California, who are sixty-five
                                                 years or older, who made a purchase at Rite Aid and had
                               21                the amount of their purchase/s rounded up to the whole
                               22                dollar after they were enrolled in the Rite Aid
                                                 Foundation’s KidsCents program, or similar program,
                               23                within four years prior to the filing of the Complaint in this
                               24                action.

                               25
                                    37. Plaintiff and others similarly situated are referred to as the “Class” and/or
                               26
                                         “Subclass”.
                               27

                               28
                                    Case #                                 5 of 12               Martinez v. Rite Aid Corporation
                                                                  CLASS ACTION COMPLAINT
                                      Case 3:19-cv-00569-H-NLS Document 1 Filed 03/28/19 PageID.7 Page 7 of 13




                                1 38. Defendant and their employees or agents are excluded from the Class and

                                2        Subclass.
                                3 39. Plaintiff does not presently know the number of members in the Class or

                                4        Subclass, but believes the members number in the tens of thousands. Thus, this
                                5        matter should be certified as a class action to assist in the expeditious litigation
                                6        of this matter.
                                7 40. Plaintiff and members of the Class and Subclass were harmed by Defendant’s

                                8        misleading and deceptive method of taking money from consumers for its
                                9        KidsCents program.
                               10 41. Plaintiff reserves the right to expand the class definitions to seek recovery on

                               11        behalf of additional persons as warranted, as facts are learned through further
KAZEROUNI LAW GROUP, APC




                               12        investigation and discovery.
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13 42. The joinder of the Class is impractical and the disposition of their claims in the

                               14        class action will provide substantial benefits both to the parties and to the court.
                               15 43. The Class members can be identified through Defendant’s or Defendant’s
                               16        agent’s records.
                               17 44. There is a well-defined community of interest in the questions of law and fact

                               18        to the Classes that predominate over questions which may affect individual
                               19        members, including the following:
                               20            a.   whether the manner in which Defendant enrolls consumers in its
                               21                 Kidcents program is deceptive or misleading;
                               22            b.   whether Defendant’s conduct is an unlawful act or practice within the
                               23                 meaning of California Business & Professions Code §§ 17200, et seq.;
                               24            c.   whether Defendant’s conduct is an unfair act or practice within the
                               25                 meaning of California Business & Professions Code §§ 17200, et seq.;
                               26            d.   whether Defendant wrongfully exercised dominion and control over
                               27                 personal property that belonged to the Plaintiff, Class and Subclass;
                               28
                                    Case #                                  6 of 12               Martinez v. Rite Aid Corporation
                                                                   CLASS ACTION COMPLAINT
                                      Case 3:19-cv-00569-H-NLS Document 1 Filed 03/28/19 PageID.8 Page 8 of 13




                                1            e.     whether the Defendants and their agents should be enjoined from
                                2                   engaging in their unlawful conduct in the future;
                                3            f.     whether the subclass is entitled to treble damages under Cal. Civ.
                                4                   Code § 3345; and,
                                5            g.     whether Defendant retains monies rightfully owed to the Class and
                                6                   Subclass.
                                7 45. Plaintiff will fairly and adequately represent and protect the interests of the

                                8        Class and Subclass in that Plaintiff has no interests antagonistic to any member
                                9        of the Class and Subclass.
                               10 46. Plaintiff and the members of the Class and Subclass have all suffered

                               11        irreparable harm as a result of Defendant’s unlawful and wrongful conduct.
KAZEROUNI LAW GROUP, APC




                               12        Absent a class action, the Class and Subclass will continue to face the potential
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13        for irreparable harm. In addition, these violations of law will be allowed to
                               14        proceed without remedy and Defendant/s will likely continue such illegal
                               15        conduct.
                               16 47. Plaintiff has retained counsel experienced in handling class action claims and

                               17        individual claims involving consumer contracts and consumer rights.
                               18 48. A class action is a superior method for the fair and efficient adjudication of this

                               19        controversy. Class-wide damages are essential to induce Defendant to comply
                               20        with California law. The interest of the Class in individually controlling the
                               21        prosecution of separate claims against the Defendant is small because the
                               22        maximum statutory damages in an individual action for violation of privacy
                               23        are minimal.
                               24 49. Defendant Rite Aid has acted, and continues to act, on grounds generally

                               25        applicable to the Class, thereby making appropriate final injunctive relief and
                               26        corresponding declaratory relief with respect to the Class.
                               27

                               28
                                    Case #                                  7 of 12              Martinez v. Rite Aid Corporation
                                                                   CLASS ACTION COMPLAINT
                                      Case 3:19-cv-00569-H-NLS Document 1 Filed 03/28/19 PageID.9 Page 9 of 13




                                1                                         COUNT I

                                2                       CALIFORNIA’S UNFAIR COMPETITION LAW

                                3                          BUS. & PROF. CODE §§ 17200, ET SEQ.

                                4 50. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of

                                5        this Complaint as though fully stated herein.
                                6 51. Plaintiff and Defendants are each “person[s]” as defined by California Business

                                7        & Professions Code § 17201.
                                8 52. California Business & Professions Code § 17204 authorizes a private right of

                                9        action on both an individual and representative basis.
                               10 53. “Unfair competition” is defined by Business and Professions Code Section §

                               11        17200 as encompassing several types of business “wrongs,” including: (1) an
KAZEROUNI LAW GROUP, APC




                               12        “unlawful” business act or practice, (2) an “unfair” business act or practice, (3)
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13        a “fraudulent” business act or practice, and (4) “unfair, deceptive, untrue or
                               14        misleading advertising.” The definitions in § 17200 are drafted in the
                               15        disjunctive, meaning that each of these “wrongs” operates independently from
                               16        the others.
                               17 54. By and through Defendant’s conduct alleged in further detail above and herein,

                               18        Defendant engaged in conduct which constitutes (a) unlawful and (b) unfair
                               19        business practices prohibited by Bus. & Prof. Code § 17200 et seq.
                               20
                                                                   A. “Unlawful” Prong
                               21
                                    55. Beginning at a date currently unknown through the time of the filing of this
                               22
                                         Complaint, Defendant has committed acts of unfair competition, including
                               23
                                         those described above, by engaging in a pattern of “unlawful” business
                               24
                                         practices, within the meaning of Bus. & Prof. Code § 17200, et seq., which
                               25
                                         provides a cause of action for an “unlawful” business act or practice perpetrated
                               26
                                         on members of the California public.
                               27

                               28
                                    Case #                                 8 of 12                Martinez v. Rite Aid Corporation
                                                                  CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00569-H-NLS Document 1 Filed 03/28/19 PageID.10 Page 10 of 13




                                1 56. Defendant could have prompted consumers to donate on each transaction,

                                2        similar to its competitors. Defendant had other reasonably available alternatives
                                3        to further its legitimate business interest, other than the conduct described
                                4        herein, such as effectively deceiving consumers with regard to Defendant’s
                                5        KidCents program.
                                6 57. Defendant also had other reasonably available alternatives to further its

                                7        legitimate business interest, other than the conduct described herein, such as
                                8        setting up the digital prompt in a way that was not confusing or misleading to
                                9        customers about how much they were donating and the meanings of the options;
                               10        or by requiring a prompt on each purchase before continuing to take monies for
                               11        the KidCents program.
KAZEROUNI LAW GROUP, APC




                               12
                                                                     B. “Unfair” Prong
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13
                                    58. Beginning at a date currently unknown and continuing up through the time of
                               14
                                         this Complaint, Defendant has committed acts of unfair competition that are
                               15
                                         prohibited by Bus. & Prof. Code §§ 17200, et seq.
                               16
                                    59. Defendant’s actions and representations constitute an “unfair” business act or
                               17
                                         practice under § 17200 in that Defendant’s conduct is substantially injurious to
                               18
                                         consumers, offends public policy, and is immoral, unethical, oppressive, and
                               19
                                         unscrupulous as the gravity of the conduct outweighs any alleged benefits
                               20
                                         attributable to such conduct. Without limitation, it is an unfair business act or
                               21
                                         practice for Defendant to deceptively sign up customers for a recurring donation
                               22
                                         without their consent on their purchases.
                               23
                                    60. At a date presently unknown to Plaintiff, but at least four years prior to the filing
                               24
                                         of this action, and as set forth above, Defendant has committed acts of unfair
                               25
                                         competition as defined by Cal. Bus. & Prof. Code §§ 17200 et seq., as alleged
                               26
                                         further detail above and herein.
                               27

                               28
                                    Case #                                 9 of 12                Martinez v. Rite Aid Corporation
                                                                  CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00569-H-NLS Document 1 Filed 03/28/19 PageID.11 Page 11 of 13




                                1 61. Plaintiff could not have reasonably avoided the injury suffered herein. Plaintiff

                                2        reserves the right to allege further conduct that constitutes other unfair business
                                3        acts or practices. Such conduct is ongoing and continues to this date, as
                                4        Defendant continues to display the donation prompt in a misleading manner,
                                5        and continues to opt-in customers to the recurring donation without their
                                6        knowledge or consent.
                                7                                            COUNT II
                                                                           CONVERSION
                                8 62. Plaintiff incorporates by reference all of the above paragraphs of this Complaint

                                9        as though fully stated herein.
                               10 63. Plaintiff and Class and Subclass members held lawful rights in the personal

                               11        property that they used to purchase items at Defendant’s Stores.
KAZEROUNI LAW GROUP, APC




                               12 64. Defendant engaged in an unlawful act when it exercised dominion over Plaintiff
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13        and Class members’ and Subclass members’ property when they donated
                               14        personal property of the Plaintiff and Class without their consent or knowledge.
                               15
                                    65. Defendant acted with malice, oppression or fraud in obtaining donations it was
                               16
                                         not entitled to.
                               17
                                    66. As a result of the control over Plaintiff and Class members’ and Subclass
                               18
                                         members’ personal property, Plaintiff and Class members and Subclass
                               19
                                         members suffered monetary damages.
                               20
                                                                       PRAYER FOR RELIEF
                               21
                                              WHEREFORE, Plaintiff prays that judgment be entered against Rite Aid for:
                               22
                                             • Certification of this action as a Class Action, with Plaintiff appointed as the
                               23
                                                representative of the Class and Subclass, and Plaintiff’s attorneys appointed
                               24
                                                as Class Counsel for the Class and Subclass;
                               25
                               26
                               27

                               28
                                    Case #                                   10 of 12               Martinez v. Rite Aid Corporation
                                                                     CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00569-H-NLS Document 1 Filed 03/28/19 PageID.12 Page 12 of 13




                                1            • A declaratory judgment finding Rite Aid’s conduct alleged herein to be
                                2               unlawful, including that the transactions concerning donations with Plaintiff
                                3               and the Class are void and refundable;
                                4            • A temporary, preliminary and/or permanent order for injunctive relief
                                5               requiring Rite Aid to cease using deceptive means to obtain recurring
                                6               donations, pursuant to Bus. & Prof. Code § 17535;
                                7            • An order requiring imposition of a constructive trust and/or disgorgement
                                8               of Rite Aid’s ill-gotten gains and to pay restitution to Plaintiff and all
                                9               members of the Class and Subclass and, also, to restore to Plaintiff and
                               10               members of the Class and Subclass all funds acquired by means of any act
                               11               or practice declared by this court to be an unlawful and/or unfair business
KAZEROUNI LAW GROUP, APC




                               12               act or practice, in violation of laws, statutes or regulations, or constituting
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13               unfair competition;
                               14            • Restitution pursuant to Bus. & Prof. Code § 17535;
                               15            • An award to the Subclass of three times actual damages pursuant to Cal.
                               16               Civ. Code § 3345;
                               17            • Distribution of any monies recovered on behalf of members of Classes via
                               18               fluid recovery or cy pres recovery where necessary and as applicable, to
                               19               prevent Rite Aid from retaining the benefits of their wrongful conduct;
                               20            • Punitive damages to Plaintiff and the Classes for Defendant’s malicious,
                               21               oppressive or fraudulent misconduct;
                               22            • Prejudgment interest;
                               23            • Special, general, and compensatory damages to Plaintiff and the Classes for
                               24               negligent and/or intentional misconduct;
                               25            • Costs of Suit;
                               26            • Reasonable attorneys’ fees pursuant to, inter alia, California Code of Civil
                               27               Procedure § 1021.5; and,
                               28
                                    Case #                                    11 of 12              Martinez v. Rite Aid Corporation
                                                                      CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00569-H-NLS Document 1 Filed 03/28/19 PageID.13 Page 13 of 13




                                1            • Any and all other relief the Court deems just and proper.
                                2                                       TRIAL BY JURY
                                3 67. Pursuant to the Seventh Amendment to the Constitution of the United States of

                                4        America, Plaintiff is entitled to, and demands, a trial by jury.
                                5

                                6 Dated: March 28, 2019                                           Respectfully submitted,
                                7
                                                                                    KAZEROUNI LAW GROUP, APC
                                8

                                9
                                                                                          By: /s/Abbas Kazerounian
                               10                                                             ABBAS KAZEROUNIAN, ESQ.
                               11                                                               ATTORNEY FOR PLAINTIFF
KAZEROUNI LAW GROUP, APC




                               12
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13
                                    HYDE & SWIGART
                               14
                                    Joshua B. Swigart, Esq. (225557)
                               15   josh@westcoastlitigation.com
                                    2221 Camino Del Rio South, Ste. 101
                               16
                                    San Diego, CA 92108
                               17   Telephone: (619) 233-7770
                                    Facsimile: (619) 297-1022
                               18
                                    Attorneys for Plaintiff
                               19
                               20

                               21

                               22
                               23

                               24

                               25
                               26
                               27

                               28
                                    Case #                                  12 of 12             Martinez v. Rite Aid Corporation
                                                                    CLASS ACTION COMPLAINT
